    Case 1:20-cv-00144-DBB Document 63 Filed 09/15/21 PageID.1533 Page 1 of 1




                               THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


    CVB, INC.                                        ORDER GRANTING [36]
                                                     DEFENDANTS’ MOTION TO DISMISS
            Plaintiff,

    vs.                                              Case No. 1:20-CV-00144-DBB

    CORSICANA MATTRESS COMPANY,                      District Judge David Barlow
    ELITE COMFORT SOLUTIONS, INC.,
    FUTURE FOAM, INC., FXI HOLDINGS,
    INC., LEGGETT & PLATT, INC., SERTA
    SIMMONS BEDDING, LLC, TEMPUR
    SEALY INTERNATIONAL, INC. AND
    BROOKLYN BEDDING, INC.

                             Defendants.

           Before the court is Defendants’ Motion to Dismiss. 1 The court considered the briefing,

relevant law, and oral argument presented on September 14, 2021. For the reasons stated on the

record, claims 1-6 are dismissed without prejudice, and claims 7-8 are dismissed without

prejudice for lack of jurisdiction. Plaintiff has sixty days to seek leave to amend its complaint.

           Signed September 14, 2021.

                                                BY THE COURT



                                                ________________________________________
                                                David Barlow
                                                United States District Judge




1
    ECF No. 36, filed December 11, 2020.
